Case 3:21-cr-30050-DWD Document1 Filed 04/21/21 Pagelof2 Page ID#1

" FILED

IN THE UNITED STATES DISTRICT COURT ~ APR 2 1 2021

FOR THE SOUTHERN DISTRICT OF ILLINOIS CLERK, U.S. pis TRICT COURT

SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS OFFICE

UNITED STATES OF AMERICA, )

Plaintiff,
vs. CRIMINALNO. 2 / 306506- D&A
KRISTA N. BRENNER, Title 21

) United States Code,
Defendant. ) Section 843(a)(3)
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

Obtaining a Controlled Substance by Misrepresentation, Fraud, and Deception,
21 U.S.C. § 843(a)(3)

From on or about August 10, 2019 to on or about August 11, 2019, in Madison County,
within the Southern District of Illinois,
KRISTA N. BRENNER,
defendant herein, did knowingly and intentionally acquire and obtain a mixture or substance
containing Hydrocodone, a Schedule II controlled substance, by misrepresentation, fraud, and
deception,
all in violation of Title 21, United States Code, Section 843(a)(3).
COUNT 2
Obtaining a Controlled Substance by Misrepresentation, Fraud, and Deception,
21 U.S.C. § 843(a)(3)
On or about February 17, 2019, in Madison County, within the Southern District of Illinois,
KRISTA N. BRENNER,
defendant herein, did knowingly and intentionally acquire and obtain a mixture or substance
containing Hydromorphone, a Schedule II controlled substance, by misrepresentation, fraud, and
deception,

all in violation of Title 21, United States Code, Section 843(a)(3).
Case 3:21-cr-30050-DWD Document1 Filed 04/21/21 Page2of2 Page ID #2

A TRUE BILL

 

PETER T. REED
Assistant United States Attorney
Digitally signed by STEVEN

~  WEINHOEFT
Date: 2021.04.19 17:34:20
-05'00'

STEVEN D. WEINHOEFT
United States Attorney

Recommended Bond: $5,000 unsecured
